DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-10 in the reply filed on 26 March 2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2021.

Claim Interpretation
The claim term “CAR” is interpreted as meaning “Chimeric Antigen Receptors”.
The claim term “GMP” is interpreted as meaning “Good Manufacturing Practices”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the Figures do not appear to depict the clamping fixture or the dustproof linear guide required by claim 6.  Therefore, these features must be shown or canceled from the claims.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 5 states in the preamble that the cell culture system is “based on mechanical arm”, however there is no positive recitation of a “mechanical arm” in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsborg (US 20170037369) in view of Palsson (US 5534423).
With respect to claim 5, Ramsborg discloses a fully automatic cell culture system comprising a sorting unit (Figure 1A:3,4), a culture unit (Figure 1A:12) and an acquiring unit.  More specifically, the sorting unit may include a plurality of affinity- or immunoaffinity-based columns 3, 4 configured to perform T cell sorting for raw blood.  This is taught in at least paragraphs [0100]-[0176].  Sorted T cells are transferred to a culture unit 12, as described in at least paragraphs [0231]-[0240].  At least paragraphs [0044] and [0045] teach that amplification culture may be performed on CAR transfected T cells.  Furthermore, at least paragraphs [0242]-[0247] state that an acquiring unit (not depicted) is used to monitor conditions within the cell culture unit and obtain a product.  Although Ramsborg teaches that a transfection unit is provided for genetically engineering cells, Ramsborg does not expressly state that it is a centrifugal transfection unit.
Palsson discloses a centrifugal transfection unit (Figure 6) configured to direct vectors (“As used herein, the term "vector" means any particle capable of transferring a gene to a target cell in the infection process. Vectors known to the art include, for example, viruses, spheroplasts or liposomes containing genes, and free nucleic acids containing genes, such as plasmids or nucleic acid fragments”) into contact with cells to be transfected.  This is described in at least column 7, lines 24-50.
.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsborg (US 20170037369) in view of Palsson (US 5534423) as applied to claim 5, and further in view of Nakashima (US 20060115889) and Ang (US 20190225923).
With respect to claim 6, Ramsborg and Palsson disclose the combination as described above, however do not expressly state that the system includes a transfer unit having a six degree of freedom GMP-compliant robot, a clamping fixture and a dustproof linear guide.
Nakashima discloses an automated cell cultivation system comprising at least one culture unit (Figure 5:21) and a transfer unit (Figure 5:1).  The transfer unit is 
Ang discloses an automated cell cultivation system comprising at least one culture unit (Figure 3A:360) and a transfer unit (Figure 3A:374).  The transfer unit is configured to move culture dishes between the culture units and a plurality of other processing locations.  To do this, the transfer unit is allowed to slide in X and Y directions along first and second dustproof linear guides (Figure 3A:372).  This is taught in at least paragraph [0060] (“the transfer robotic arm 374 may be configured to fold over a range of angles and to move along the linear guide rail in a horizontal direction and along the guide screw in a vertical direction”).
Before the effective filing date of the claimed invention, it would have been obvious to use a transfer unit comprising a six degree of freedom GMP-compliant robot with a clamping fixture and linear guide when operating the Ramsborg system.  Nakashima and Ang each teach that these types of robotic arm units are commonly used in the art to automatically transfer culture dishes between processing locations according to a predetermined schedule.  Applying a known technique (here, the use of a prior art robotic arm) to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

	With respect to claim 7, Ramsborg, Palsson, Nakashima and Ang disclose the combination as described above.  Ang further states in at least paragraph [0024] that 2 incubator.  Ramsborg additionally teaches in paragraphs [0164] and [0165] that culture bags (Figure 1A:5,6,7) are stored within a culture bag storage module.

	With respect to claim 8, Ramsborg, Palsson, Nakashima and Ang disclose the combination as described above.  As previously discussed, the Palsson transfection unit includes a centrifuge.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsborg (US 20170037369) in view of Palsson (US 5534423), Nakashima (US 20060115889) and Ang (US 20190225923) as applied to claim 8, and further in view of Hogan (US 20180051243).	
With respect to claim 9, Ramsborg, Palsson, Nakashima and Ang disclose the combination as described above.  Ramsborg additionally discloses the use of an acquiring unit comprising a discharge module (Figure 1A:9) and a waste storage module (Figure 1A:10).  Ramsborg, however, does not appear to disclose a detecting module configured to collect basic quality data of acquired cells.
Hogan discloses a fully automatic cell culture system comprising a culture unit (Figure 1:“Incubatin and Analytics”) and a transfection unit (Figure 1:“Transformation”).  An acquiring unit comprising lysis and purification means (see Fig. 1) is provided downstream from the culture unit.  Hogan further teaches in at least paragraphs [0009], [0106] and [0158] that a detecting module is used to collect basic quality data regarding amplified and transformed cells.  For example, Hogan states that an optical detector 
Before the effective filing date of the claimed invention, it would have been obvious to use a detector to evaluate acquired cells following transfection.  Hogan teaches that optical detectors are effective for automatically determining which cells have been successfully modified – e.g. fluorescence detectors that identify which cells have been engineered to express fluorescent markers.  Those of ordinary skill would have found it useful to include automated detection means in the Ramsborg system to efficiently distinguish transfected CAR-T cells from other culture cells.

With respect to claim 10, Ramsborg, Palsson, Nakashima, Ang and Hogan disclose the combination as described above.  Nakashima, Ang and Hogan each additionally teach the state of the art regarding environment control units for regulating parameters such as temperature and gas concentration, as well as for maintaining sterile conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Kleefstra (US 20150299639) and Miltenyi (US 20110003380) references teach the state of the art regarding cell culture and sorting systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799